UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	December 31, 2013 Item 1. Schedule of Investments: Putnam International Growth Fund The fund's portfolio 12/31/13 (Unaudited) COMMON STOCKS (98.2%) (a) Shares Value Aerospace and defense (1.1%) Airbus Group NV (France) 55,276 $4,260,558 Air freight and logistics (1.1%) Deutsche Post AG (Germany) 116,933 4,264,030 Airlines (1.0%) Aeroflot - Russian Airlines OJSC (Russia) (NON) 643,675 1,661,061 China Southern Airlines Co., Ltd. (China) 2,488,000 970,916 Copa Holdings SA Class A (Panama) 7,200 1,152,792 Auto components (1.2%) Bridgestone Corp. (Japan) 50,800 1,925,849 Faurecia (France) (NON) (S) 66,920 2,554,745 Automobiles (4.1%) Daimler AG (Registered Shares) (Germany) 46,186 3,997,898 Guangzhou Automobile Group Co., Ltd. (China) 918,000 1,014,190 Nissan Motor Co., Ltd. (Japan) 400,500 3,371,565 Tata Motors, Ltd. (India) 170,157 1,036,989 Toyota Motor Corp. (Japan) 99,700 6,066,991 Beverages (2.3%) Anheuser-Busch InBev NV (Belgium) 59,293 6,322,056 Coca-Cola Enterprises, Inc. 48,700 2,149,131 Biotechnology (1.4%) ACADIA Pharmaceuticals, Inc. (NON) 48,900 1,222,011 Grifols SA ADR (Spain) 115,515 4,172,402 Building products (2.0%) Allegion PLC (Ireland) (NON) 30,600 1,352,214 Daikin Industries, Ltd. (Japan) 32,900 2,053,075 LIXIL Group Corp. (Japan) 144,200 3,960,100 Capital markets (0.3%) KKR & Co. LP 45,000 1,095,300 Chemicals (2.2%) Akzo Nobel NV (Netherlands) 32,902 2,552,810 LyondellBasell Industries NV Class A 13,600 1,091,808 Monsanto Co. 21,600 2,517,480 Solvay SA (Belgium) 13,326 2,109,281 Commercial banks (8.4%) Banco Espirito Santo SA (Portugal) (NON) 1,533,013 2,193,151 Bangkok Bank PCL NVDR (Thailand) 230,700 1,253,559 Barclays PLC (United Kingdom) 978,999 4,429,572 Commerzbank AG (Germany) (NON) 140,990 2,272,201 Credicorp, Ltd. (Peru) 18,700 2,482,051 Erste Group Bank AG (Czech Republic) 75,633 2,645,979 Grupo Financiero Banorte SAB de CV (Mexico) 402,700 2,817,188 Natixis (France) 381,749 2,254,366 Sberbank of Russia ADR (Russia) 102,444 1,293,786 SpareBank 1 SR-Bank ASA (Norway) (NON) 197,387 1,962,576 Sumitomo Mitsui Financial Group, Inc. (Japan) 86,500 4,466,991 UniCredit SpA (Italy) 439,150 3,270,042 Commercial services and supplies (1.2%) Regus PLC (United Kingdom) 1,301,175 4,695,125 Communications equipment (0.5%) Alcatel-Lucent (France) (NON) 404,720 1,815,595 Construction and engineering (1.6%) Jaypee Infratech, Ltd. (India) (NON) 1,252,660 471,174 Mota-Engil SGPS SA (Portugal) 520,186 3,094,848 Surya Semesta Internusa Tbk PT (Indonesia) 10,050,500 463,816 Veidekke ASA (Norway) 266,242 2,142,331 Construction materials (1.0%) Holcim, Ltd. (Switzerland) 47,834 3,596,318 Consumer finance (0.9%) Credit Saison Co., Ltd. (Japan) 134,600 3,550,053 Diversified consumer services (0.4%) New Oriental Education & Technology Group, Inc. ADR (China) 49,000 1,543,500 Diversified financial services (0.9%) Challenger, Ltd. (Australia) 308,869 1,710,852 Eurazeo SA (France) 23,560 1,847,417 Diversified telecommunication services (2.6%) BT Group PLC (United Kingdom) 473,667 2,982,382 TDC A/S (Denmark) 260,320 2,525,602 Ziggo NV (Netherlands) 95,588 4,374,670 Electrical equipment (0.5%) Schneider Electric SA (France) 22,158 1,944,838 Electronic equipment, instruments, and components (1.2%) Hitachi, Ltd. (Japan) 571,000 4,329,180 Energy equipment and services (1.6%) Ezion Holdings, Ltd. (Singapore) 1,748,400 3,085,476 Halliburton Co. 30,600 1,552,950 Petrofac, Ltd. (United Kingdom) 59,864 1,214,895 Food and staples retail (1.0%) Magnit OJSC (Russia) 10,244 2,862,143 Puregold Price Club, Inc. (Philippines) 1,068,700 915,899 Food products (4.2%) Ajinomoto Co., Inc. (Japan) 124,000 1,796,828 Associated British Foods PLC (United Kingdom) 123,012 4,983,370 Barry Callebaut AG (Switzerland) 1,205 1,511,704 Kerry Group PLC Class A (Ireland) 51,960 3,610,558 Nestle SA (Switzerland) 52,784 3,874,765 Gas utilities (1.2%) China Resources Gas Group, Ltd. (China) 554,000 1,929,766 Tokyo Gas Co., Ltd. (Japan) 496,000 2,444,051 Health-care equipment and supplies (0.7%) Sartorius AG (Preference) (Germany) 21,365 2,543,740 Hotels, restaurants, and leisure (3.3%) Alsea SAB de CV (Mexico) 424,500 1,326,512 Compass Group PLC (United Kingdom) 339,200 5,438,674 Thomas Cook Group PLC (United Kingdom) (NON) 972,065 2,692,866 TUI Travel PLC (United Kingdom) 414,736 2,839,391 Household durables (1.9%) Alpine Electronics, Inc. (Japan) 112,600 1,580,552 Coway Co., Ltd. (South Korea) 42,882 2,702,246 Persimmon PLC (United Kingdom) 141,227 2,901,323 Household products (1.0%) Henkel AG & Co. KGaA (Preference) (Germany) 31,940 3,705,390 Industrial conglomerates (2.0%) Rheinmetall AG (Germany) 42,143 2,600,474 Siemens AG (Germany) 36,819 5,030,723 Insurance (4.9%) AIA Group, Ltd. (Hong Kong) 1,213,600 6,118,162 American International Group, Inc. 44,600 2,276,830 China Pacific Insurance (Group) Co., Ltd. (China) 226,000 895,885 Prudential PLC (United Kingdom) 310,073 6,939,752 St James's Place PLC (United Kingdom) 51,802 624,580 Unipol Gruppo Finanzizrio SpA (Preference) (Italy) 330,066 1,672,387 Internet and catalog retail (0.6%) Bigfoot GmbH (acquired 8/2/13, cost $351,691) (Private) (Brazil) (F) (RES) (NON) 16 273,167 Ctrip.com International, Ltd. ADR (China) (NON) 28,800 1,429,056 Zalando AG (acquired 9/30/13, cost $717,421) (Private) (Germany) (F) (RES) (NON) 16 620,125 Internet software and services (2.8%) Facebook, Inc. Class A (NON) 18,500 1,011,210 Google, Inc. Class A (NON) 1,190 1,333,645 Telecity Group PLC (United Kingdom) 148,824 1,792,534 Tencent Holdings, Ltd. (China) 51,800 3,328,135 Yandex NV Class A (Russia) (NON) 71,800 3,098,170 IT Services (0.4%) Visa, Inc. Class A 6,800 1,514,224 Leisure equipment and products (0.7%) Sega Sammy Holdings, Inc. (Japan) 102,800 2,621,704 Machinery (1.1%) SMC Corp. (Japan) 16,400 4,142,608 Media (4.6%) Atresmedia Corporacion de Medios de Comunicacion, SA (Spain) (NON) 188,689 3,122,259 Global Mediacom Tbk PT (Indonesia) 24,698,500 3,860,797 Numericable SAS (France) (NON) 81,809 2,971,177 Sun TV Network, Ltd. (India) 187,731 1,156,777 WPP PLC (United Kingdom) 259,151 5,946,972 Metals and mining (0.7%) Glencore Xstrata PLC (United Kingdom) 512,555 2,664,530 Multi-utilities (0.5%) Veolia Environnement (France) 110,531 1,806,111 Multiline retail (0.6%) Matahari Department Store Tbk PT (Indonesia) (NON) 2,366,000 2,144,427 Oil, gas, and consumable fuels (2.9%) BG Group PLC (United Kingdom) 169,146 3,645,140 Origin Energy, Ltd. (Australia) 186,262 2,341,068 Royal Dutch Shell PLC Class A (United Kingdom) 69,903 2,510,519 Suncor Energy, Inc. (Canada) 68,300 2,394,438 Personal products (0.8%) L'Oreal SA (France) 16,559 2,916,034 Pharmaceuticals (7.0%) Actavis PLC (NON) 12,300 2,066,400 Astellas Pharma, Inc. (Japan) 89,200 5,285,312 AstraZeneca PLC (United Kingdom) 83,435 4,949,035 Sanofi (France) 58,993 6,279,566 Shire PLC (United Kingdom) 66,319 3,125,065 Stada Arzneimittel AG (Germany) 45,926 2,275,309 Takeda Pharmaceutical Co., Ltd. (Japan) 44,900 2,061,146 Professional services (0.6%) Experian PLC (United Kingdom) 112,490 2,076,139 Real estate investment trusts (REITs) (1.0%) Hibernia REIT PLC (Ireland) (NON) 2,367,000 3,809,848 Real estate management and development (1.2%) Mitsubishi Estate Co., Ltd. (Japan) 115,000 3,446,185 Oberoi Realty, Ltd. (India) (NON) 240,149 914,137 Semiconductors and semiconductor equipment (2.4%) Hermes Microvision, Inc. (Taiwan) 52,075 1,696,328 Inotera Memories, Inc. (Taiwan) (NON) 1,454,000 1,078,159 Lam Research Corp. (NON) 49,300 2,684,385 SK Hynix, Inc. (South Korea) (NON) 97,800 3,415,826 Specialty retail (2.6%) GOME Electrical Appliances Holding, Ltd. (China) 7,596,000 1,407,752 Jin Co., Ltd. (Japan) (S) 75,700 3,206,558 Kingfisher PLC (United Kingdom) 407,356 2,604,168 Sports Direct International PLC (United Kingdom) (NON) 215,410 2,558,117 Textiles, apparel, and luxury goods (2.7%) Compagnie Financiere Richemont SA (Switzerland) 52,511 5,254,718 Luxottica Group SpA (Italy) 49,344 2,650,303 Moncler SpA (Italy) (NON) 33,902 736,896 Prada SpA (Italy) 176,100 1,570,212 Tobacco (3.3%) British American Tobacco (BAT) PLC (United Kingdom) 115,529 6,198,596 Japan Tobacco, Inc. (Japan) 186,900 6,081,182 Trading companies and distributors (1.4%) Mitsubishi Corp. (Japan) 133,800 2,567,996 Wolseley PLC (United Kingdom) 48,320 2,744,055 Water utilities (0.9%) Beijing Enterprises Water Group, Ltd. (China) 5,070,000 3,187,979 Wireless telecommunication services (1.7%) SoftBank Corp. (Japan) 59,000 5,172,094 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 225,448 1,193,680 Total common stocks (cost $310,453,754) PREFERRED STOCKS (0.8%) (a) Shares Value Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 3,207 $3,086,729 Total preferred stocks (cost $2,497,102) SHORT-TERM INVESTMENTS (1.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.14% (d) 3,159,800 $3,159,800 Putnam Short Term Investment Fund 0.08% (AFF) 1,066,185 1,066,185 SSgA Prime Money Market Fund 0.05% (P) 370,000 370,000 U.S. Treasury Bills with an effective yield of 0.10%, May 29, 2014 (SEGSF) $159,000 158,963 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.10%, April 3, 2014 (SEGSF) 984,000 983,826 U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 (SEGSF) 518,000 517,923 Total short-term investments (cost $6,256,593) TOTAL INVESTMENTS Total investments (cost $319,207,449) (b) FORWARD CURRENCY CONTRACTS at 12/31/13 (aggregate face value $160,824,819) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 3/19/14 $4,502,283 $4,451,001 $51,282 Barclays Bank PLC British Pound Sell 3/19/14 5,019,823 4,956,559 (63,264) Canadian Dollar Sell 1/16/14 558,063 572,477 14,414 Euro Buy 3/19/14 672,565 662,254 10,311 Hong Kong Dollar Buy 2/19/14 5,131,954 5,133,865 (1,911) Japanese Yen Sell 2/19/14 3,176,722 3,307,330 130,608 Singapore Dollar Buy 2/19/14 1,201,090 1,219,703 (18,613) Swedish Krona Buy 3/19/14 1,933,616 1,904,701 28,915 Swiss Franc Buy 3/19/14 704,413 703,451 962 Citibank, N.A. Australian Dollar Sell 1/16/14 968,864 969,805 941 British Pound Buy 3/19/14 5,924,318 5,852,368 71,950 Canadian Dollar Sell 1/16/14 340,390 349,799 9,409 Danish Krone Buy 3/19/14 4,775,799 4,693,040 82,759 Euro Sell 3/19/14 6,704,462 6,647,707 (56,755) Japanese Yen Sell 2/19/14 4,055,622 4,342,430 286,808 Credit Suisse International Australian Dollar Buy 1/16/14 1,349,987 1,370,578 (20,591) Australian Dollar Sell 1/16/14 1,349,987 1,416,567 66,580 Canadian Dollar Buy 1/16/14 4,746,451 4,878,450 (131,999) Euro Sell 3/19/14 7,317,461 7,205,984 (111,477) Japanese Yen Buy 2/19/14 5,901,847 6,319,879 (418,032) Japanese Yen Sell 2/19/14 6,066,390 6,237,185 170,795 Norwegian Krone Sell 3/19/14 997,345 991,281 (6,064) Swedish Krona Buy 3/19/14 3,368,129 3,318,306 49,823 Swiss Franc Buy 3/19/14 1,177,873 1,148,333 29,540 Deutsche Bank AG Australian Dollar Buy 1/16/14 3,982,247 4,163,820 (181,573) Euro Buy 3/19/14 925,963 890,070 35,893 Swedish Krona Buy 3/19/14 1,659,119 1,634,184 24,935 Goldman Sachs International Australian Dollar Buy 1/16/14 1,118,119 1,169,479 (51,360) HSBC Bank USA, National Association Australian Dollar Buy 1/16/14 3,412,437 3,568,343 (155,906) Canadian Dollar Buy 1/16/14 1,122,337 1,120,707 1,630 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/14 233,562 270,476 (36,914) British Pound Sell 3/19/14 7,986,203 7,892,072 (94,131) Canadian Dollar Buy 1/16/14 1,860,711 1,888,667 (27,956) Canadian Dollar Sell 1/16/14 1,860,429 1,912,191 51,762 Euro Buy 3/19/14 8,230,080 8,104,598 125,482 Japanese Yen Buy 2/19/14 3,508,866 3,756,129 (247,263) Singapore Dollar Buy 2/19/14 1,337,468 1,358,615 (21,147) Swedish Krona Buy 3/19/14 2,457,127 2,421,019 36,108 Swiss Franc Buy 3/19/14 3,199,695 3,150,565 49,130 Royal Bank of Scotland PLC (The) Japanese Yen Sell 2/19/14 2,445,555 2,618,528 172,973 State Street Bank and Trust Co. Australian Dollar Buy 1/16/14 1,601,035 1,674,308 (73,273) Israeli Shekel Buy 1/16/14 1,827,053 1,793,009 34,044 Japanese Yen Sell 2/19/14 173,335 189,368 16,033 Norwegian Krone Sell 3/19/14 1,567,750 1,560,631 (7,119) Swedish Krona Buy 3/19/14 2,383,309 2,331,802 51,507 UBS AG British Pound Sell 3/19/14 3,528,275 3,485,493 (42,782) Euro Buy 3/19/14 6,865,553 6,761,450 104,103 Norwegian Krone Sell 3/19/14 946,082 939,873 (6,209) Swedish Krona Buy 3/19/14 1,485,087 1,463,143 21,944 Swiss Franc Buy 3/19/14 6,023,516 5,998,666 24,850 WestPac Banking Corp. British Pound Sell 3/19/14 8,973,947 8,865,106 (108,841) Japanese Yen Sell 2/19/14 1,110,995 1,189,454 78,459 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank JSC Joint Stock Company NVDR Non-voting Depository Receipt OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $374,476,302. (b) The aggregate identified cost on a tax basis is $319,572,952, resulting in gross unrealized appreciation and depreciation of $65,126,398 and $7,437,644, respectively, or net unrealized appreciation of $57,688,754. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $893,292, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $3,969,368 $35,579,413 $38,482,596 $958 $1,066,185 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $3,006,826. The fund received cash collateral of $3,159,800, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $849,382 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 21.6% Japan 18.8 France 7.7 Germany 7.3 United States 6.2 China 4.2 Switzerland 3.8 Italy 2.6 South Korea 2.5 Russia 2.4 Ireland 2.3 Belgium 2.3 Spain 2.0 Netherlands 1.9 Indonesia 1.7 Hong Kong 1.6 Portugal 1.4 Mexico 1.1 Norway 1.1 Australia 1.1 India 1.0 Singapore 0.8 Taiwan 0.7 Czech Republic 0.7 Denmark 0.7 Peru 0.7 Canada 0.6 Other 1.2 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $159,797 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $893,117 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $789,854. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $8,007,141 $76,228,043 $893,292 Consumer staples 5,011,274 41,916,382 — Energy 3,947,388 12,797,098 — Financials 12,481,217 53,761,633 — Health care 7,460,813 26,519,173 — Industrials 4,166,067 47,482,806 — Information technology 9,641,634 17,455,757 — Materials 3,609,288 10,922,939 — Telecommunication services — 16,248,428 — Utilities — 9,367,907 — Total common stocks Preferred stocks $— $3,086,729 $— Short-term investments 1,436,185 4,820,512 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(49,230) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $1,833,950 $1,883,180 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 27, 2014
